Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. Claim(s) 11-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ettes (US20200395793A1)
With regard to claim 11, Ettes teaches a wireless power transmitter comprising:
a coil (e.g., 103, Fig. 1) configured to generate a magnetic field ([0008]-[0009] transmitter generate the EM field) for a wireless power transfer to a wireless power receiver ( e.g., 105, Fig. 1);  and a controller  ( e.g., 206, 207, Fig. 2) configured to execute a foreign detection operation( e.g., 207, Fig. 1) at one or more test intervals ( see Fig. 5,  and [0146][0147] foreign object operation happens at D period, each D period is a test interval for foreign object detection test)to determine whether a foreign object within the magnetic field ( see [0116]The power transmitter 101 further comprises a foreign object detector 207 which is arranged to perform foreign object detection tests, i.e. to specifically detect whether any undesired conductive elements are likely to be present within the generated electromagnetic field)
With regard to claim 12, Ettes teaches all the limitations of claim 11, and further teaches the foreign object comprises a metal object. ( see[0091] metal part of foreign object)
With regard to claim 14, Ettes teaches all the limitations of claim 11, and further teaches wherein the wireless power transmitter ceases to generate the magnetic field for the wireless power transfer when the foreign object is detected([0092] the power transmitter comprises functionality seeking to detect whether a foreign object is present. If so, the power transmitter may e.g. terminate the power transfer.)
With regard to claim 15, Ettes teaches all the limitations of claim 11, and Ettes further teaches the wireless power transmitter executes the foreign object at the one or more test intervals ( see Fig. 5, see the detection intervals during the power transfer ) during the generation of the magnetic field for the wireless power transfer ( see [0105] FOD performed at reduced power intervals).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US20160270174A1) in view of Lanchava ( US20110210684A1)
With regard to claim 1, Rimmer teaches a wireless power receiver comprising:
a coil  ( 14, Fig. 4) configured to interact with a magnetic field ( [0074] 13 of 4 inductively coupled to 14 of 10, also see attached learn EmC, magnetic coupling is also called as inductively coupling) of a wireless power transmitter ( e.g., 13, Fig. 4) to wirelessly obtain induced power; a plurality of light emitting diodes (LEDs) (e.g., 8, Fig. 4) configured to illuminate based on the induced power of the coil ( e.g., 14, Fig. 4). wherein the plurality of LEDs comprises at least a first LED group (e.g., 8, Fig. 4) with each LED arranged in a first direction ( see all the 8 in the first direction).
Rimmer does not teach a second LED group arranged in a direction opposite the first direction the first LED group illuminating on a half of a cycle opposing an illumination of the second LED group.
However, Lanchava teaches a second LED group arranged in a direction opposite the first direction (see Examiner labeled Fig. 1 of Lanchava, 2nd group of LED, which at different direction of first group LED, Rimmer teaches a group of LED can be series connected in one direction as 8s) the first LED group illuminating on a half of a cycle opposing an illumination of the second LED group([0082] The light-emitting diodes illuminate alternately during a current flow in their respective forward direction. [0071] of Rimmer teaches the inductively receive AC power for the LED/load. AC power is known to have half cycle of power/current at opposite direction (see attached” what is the AC power source” 1/27/2020) and [0082] of Lanchava teaches the first and second group of LED illuminate alternatively in their respective forward direction, which is their respective half cycle in the AC power signal.  Therefore, according to [0082] of Lanchava, [0071] of Rimmer and AC power’s characteristic, the first LED group turns on one half cycle, while the second LED group turns on the next half cycle with opposite current).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rimmer, to configure a second LED group  to be arranged in a direction opposite the first direction the first LED group illuminating on a half of a cycle opposing an illumination of the second LED group, as taught by Lanchava, so that the light-emitting diodes illuminate alternatively during a current flow in their respective forward direction[0082] of Lanchava, and the system provides light at different AC cycle.

    PNG
    media_image1.png
    721
    750
    media_image1.png
    Greyscale

With regard to claim 2, the combination of Rimmer and Lanchava teaches all the limitations of claim 1 and Rimmer further the wireless power receiver comprises a rectifier (e.g., 21, Fig. 4), a resonance capacitor ( 29, Fig. 4), and a rectification capacitor ( 30, Fig. 4).
With regard to claim 3, the combination of Rimmer and Lanchava teaches all the limitations of claim 2, and Rimmer further teaches wherein the coil (e.g., 14, Fig. 4) and the resonance capacitor (e.g., 29, Fig. 4) are connected to the rectifier ( e.g., 21, Fig. 4) and the rectification capacitor ( 30, Fig. 4), and wherein the plurality of LEDs (e.g., 8, Fig. 4) are connected to ( 8 connected to 21 and 30 through 28, 43 and 44, Fig. 4) the rectifier  ( e.g., 21, Fig. 4) and the rectification capacitor ( e.g., 30, Fig. 4).
With regard to claim 4, the combination of Rimmer and Lanchava teaches all the limitations of claim 1, and Rimmer further teaches first LED group comprises a first LED (e.g., one of 8, Fig. 4) and a second LED ( another one of 8, Fig. 4)arranged in the first direction ( 8s are in the first direction, Fig. 4).
With regard to claim 5, the combination of Rimmer and Lanchava teaches all the limitations of claim 4, Lanchava teaches second LED group comprises a third LED and a fourth LED  ( Fig. 1see 2nd group of LED,  and [0031] teaches about a LED module can have a plurality of individual LEDs and Rimmer teaches a group of LEDs at the same direction in Fig. 4) arranged in a opposite direction ( see Fig. 1, 2nd group LED at opposite position of the first group)
With regard to claim 6, the combination of Rimmer and Lanchava teaches all the limitations of claim 5, Rimmer further teaches wherein the wireless power receiver comprises a resonance capacitor (e.g., 29, Fig. 4).
With regard to claim 7, the combination of Rimmer and Lanchava teaches all the limitations of claim 5, Lanchava further teaches the first and second LEDs conducts current on a first-half of the cycle and disconnect on second-half ([0082] The light-emitting diodes illuminate alternately during a current flow in their respective forward direction. This means the led conducts current at the forward direction, and disconnect when current at the non-forward direction).
With regard to claim 8, the combination of Rimmer and Lanchava teaches all the limitations of claim 7, Lanchava further teaches the third and fourth LEDs conducts the current on a second-half of the cycle and disconnect on first-half. ([0082] The light-emitting diodes illuminate alternately during a current flow in their respective forward direction, This means the led conducts current at the forward direction, and disconnect when current at the non-forward direction, and Fig. 1, shows for 5 the diodes at different forward direction).

4. Claims 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ettes (US20200395793A1) in view of Starring (WO2021180526A1)
With regard to claim 13, Ettes teaches all the limitations of claim 11, and Ettes does not explicitly teach wherein the wireless power transmitter continues to generate the magnetic field for the wireless power transfer when the foreign object is not detected.
However, Starring teaches the wireless power transmitter continues to generate the magnetic field for the wireless power transfer when the foreign detection is not detected ( If a
reliable foreign object detection test indicates that no foreign object is detected, the power transmitter may continue with the power transfer with no changes col 27, line 30-33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ettes, to configure the wireless power transmitter to continue generate the magnetic field for the wireless power transfer when the foreign detection is not detected, as taught by Starring, in order to not disturb the normal operation of the system when no foreign object causes any damage or interference of the power transfer process, and sustain the process of providing the power.
With regard to claim 17, Ettes teaches all the limitations of claim 15, but not the one or more test intervals are imperceptible to a human eye to not cause a flicker on the wireless power receiver.
However, Starring teaches the one or more test intervals are very short so as to not cause a disturbance of the functioning of the wireless power receiver (This allows for a shorter interruption of the power signal with the advantage of reducing disturbance of the functioning of the power receiver. A particular advantage of the approach is that it is particularly suited for very short foreign object detection time intervals, page 21, line 20-25).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed  to reduce the test intervals to be very short so that the one or more test intervals are very short so as to not cause a disturbance of the functioning of the wireless power receiver, in order to reduce the disturbance of the function of the receiver as described in Starring ( page 21, line 20-25) In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05. In this case, Starring teaches the one or more test intervals are very short so as to not cause a disturbance of the functioning of the wireless power receiver. The shorter of the test interval, the less disturbance of the wireless power receiver’s normal function, which provide for a smoother operation of the power receiver.  One of ordinary skill in the art before the invention was effectively filed would have found the optimum range of test interval such as an interval that are imperceptible to a human eye as it would only involve routine skill in the art in determining the optimum range for the specific applications.

5. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ettes (US20200395793A1) in view of DRAAK (WO2021047939A1)
With regard to claim 16, Ettes teaches all the limitations of claim 15, but not the one or more test intervals comprise a first interval at a period of 20 msec or less.
However, Draak teaches the one or more test intervals comprise a first interval at a period of 20msec or less (page 5, line 30-35, foreign object detection time interval may have a length of less than or equal to l0ms)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ettes, to configure the interval at a period of 20msec or less, as taught by Draak, in order to perform foreign object detection more frequency without interrupting other operation ( page 5 line 25-35)

6. Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beland (US20070236159A1) in view of Partovi (US20130249479A1)
With regard to claim 18, Beland (Fig. 2, Fig. 2A)   teaches a system comprising:
a wireless power receiver (120, Fig. 2) comprising:
a coil ( e.g., 121, Fig. 2A)  configured to interact with a magnetic field of a wireless power transmitter ( e.g., 102, 114, Fig. 2)  to wirelessly obtain induced power, and
a plurality of light emitting diodes (LEDs) (e.g., 130, 130A, 130B, Fig. 2A)  configured to illuminate based on the induced power of the coil ( e.g., 121, Fig. 2A) ; and
the wireless power transmitter( e.g.,102, 114, Fig. 2)  comprising:
a transmitter coil ( e.g., 114,  Fig. 2) configured to generate the field for the wireless power transfer to the wireless power receiver ( 120, Fig. 2)
Fig. 2 and Fig. 2A of Beland does not explicitly teaches about a controller, and wherein the wireless power receiver comprises a light fixture located at a maximum distance of 5 meters or less from the wireless power transmitter.
Fig. 9 of Beland teaches a controller (e.g., 310, Fig. 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fig. 2, Fig. 2A of Beland, to include a controller inside the transmitter, as taught by Fig. 9 of Beland, in order to control the power supply to generate the maximum output voltage or other desirable function ([0063] of Beland)
Partovi teaches wherein the wireless power receiver ([0067] lighting fixture that can receive power wirelessly) comprises a light fixture ([0067] lighting fixture placed on the table) located at a maximum distance of 5 meters or less from the wireless power transmitter ([0051] charger ( transmitter) is under the surface of table also see [0066] ) ( when the charger is directly under the surface of the table [0051], and the lighting fixture is placed on the table[0067] this distance between the lighting fixture and the charger is smaller than 5 meters like Fig. 23 because they are almost touch each other, also see [0228] bring the receiver close to the charger surface)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Beland, to configure the wireless power receiver to comprise a light fixture located at a maximum distance of 5 meters or less from the wireless power transmitter, as taught by Partovi, so that the lighting fixture can take advantage of the wireless power transfer [0067] and bringing the receiver close to the charger surface, wherein  a local ‘magnetic aperture’ is opened up in the ferromagnetic, ferrite, or other magnetic material or layer, allowing the transmitter coil's electromagnetic field to be transmitted through this local aperture without affecting any areas nearby[0228].
Furthermore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Beland and Partovi to configure the wireless power receiver to comprise a light fixture located at a maximum distance of 5 meters or less from the wireless power transmitter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, the closer the wireless power receiver to the wireless power transmitter, the larger the power transfer efficiency between the wireless power transmitter and receiver, but the functionality of the system does not change.
With regard to claim 20, the combination of  Beland and Partovi teaches all the limitations of claim 18, and Beland further teaches the plurality of LEDs comprises a first LED and a second LED arranged in a first direction ( e.g., 130, 130A, 130B are connected in the first direction).

7. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beland (US20070236159A1) and  Partovi (US20130249479A1)in further view of  Ettes (US20200395793A1)
With regard to claim 19, the combination of Beland and Partovi teaches all the limitations of claim 18, Beland does not teach the controller is configured to execute a foreign detection operation to determine whether a foreign object within the magnetic field.
However, Ettes teaches the controller is configured to execute a foreign detection operation to determine whether a foreign object within the magnetic field ( see [0116]. The power transmitter 101 further comprises a foreign object detector 207 which is arranged to perform foreign object detection tests, i.e. to specifically detect whether any undesired conductive elements are likely to be present within the generated electromagnetic field)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 18, to execute a foreign detection operation to determine whether a foreign object within the magnetic field, as taught by Ettes, because the magnetic flux generated by the transmitter coil will introduce eddy currents in the metal objects which will cause the objects to heat up and the heat increase may be very significant and may be highly disadvantageous. [0009] of Ettes.

8. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US20160270174A1) and Lanchava (US20110210684A1) in further view of Partovi (US20130249479A1).
With regard to claim 21, the combination of Rimmer and Lanchava teaches all the limitations of claim 1, but not the wireless power receiver comprises a light fixture located at a maximum distance of 5 meters or less from the wireless power transmitter
Partovi teaches wherein the wireless power receiver ([0067] lighting fixture that can receive power wirelessly) comprises a light fixture ([0067] lighting fixture placed on the table) located at a maximum distance of 5 meters or less from the wireless power transmitter ([0051] charger ( transmitter) is under the surface of table also see [0066] ) ( when the charger is directly under the surface of the table [0051], and the lighting fixture is placed on the table[0067] this distance between the lighting fixture and the charger is smaller than 5 meters like Fig. 23 because they are almost touch each other, also see [0228] bring the receiver close to the charger surface)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the wireless power receiver to comprise a light fixture located at a maximum distance of 5 meters or less from the wireless power transmitter, as taught by Partovi, so that the lighting fixture can take advantage of the wireless power transfer [0067] and bringing the receiver close to the charger surface, wherein  a local ‘magnetic aperture’ is opened up in the ferromagnetic, ferrite, or other magnetic material or layer, allowing the transmitter coil's electromagnetic field to be transmitted through this local aperture without affecting any areas nearby[0228].
Furthermore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rimmer , Lanchava and Partovi to configure the wireless power receiver to comprise a light fixture located at a maximum distance of 5 meters or less from the wireless power transmitter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, the closer the wireless power receiver to the wireless power transmitter, the larger the power transfer efficiency between the wireless power transmitter and receiver, but the functionality of the system does not change.

9. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US20160270174A1) and Lanchava (US20110210684A1) in further view of Starring (WO2021180526A1)
With regard to claim 22, the combination of Rimmer and Lanchava teaches all the limitations of claim 1, but not the wireless power receiver receives the induced power outsides of one or more test intervals that are imperceptible to a human eye to not to not cause a flicker on the wireless power receiver.
However, Starring teaches the wireless power receiver receives the induced power ( power transfer stage except the reduced power time interval, abstract) outsides of one or more test intervals ( reduced power time intervals in which the power transfer signal is switched off, page 21, line 12-17) that are the one or more test intervals are very short so as to not cause a disturbance of the functioning of the wireless power receiver (This allows for a shorter interruption of the power signal with the advantage of reducing disturbance of the functioning of the power receiver. A particular advantage of the approach is that it is particularly suited for very short foreign object detection time intervals, page 21, line 20-25).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed  to modify claim 1, to configure the one or more test intervals are very short so as to not cause a disturbance of the functioning of the wireless power receiver in order to reduce the disturbance of the function of the receiver as described in Starring ( page 21, line 20-25) In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05. In this case, Starring teaches the one or more test intervals are very short so as to not cause a disturbance of the functioning of the wireless power receiver. The shorter of the test interval, the less disturbance of the wireless power receiver’s normal function, which provide for a smoother operation of the power receiver.  One of ordinary skill in the art before the invention was effectively filed would have found the optimum range of test interval to be imperceptible to a human eye to not cause a flicker on the wireless power receiver as it would only involve routine skill in the art in determining the optimum range for the specific applications.
Response to Argument
10. Applicant's arguments filed 11/15/2022 have been fully considered but they are
not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regard to claim 11, Applicant argues that Ettes does not teach a controller configured to execute a foreign detection operation at one or more test intervals to determine whether a foreign object within the magnetic field.
The Examiner disagrees.
Ettes teaches  teach a controller  ( e.g., 206, 207, Fig. 2) configured to execute a foreign detection operation( e.g., 207, Fig. 1) at one or more test intervals ( see Fig. 5,  and [0146][0147] foreign object operation happens at D period, each D period is a test interval for foreign object detection test)to determine whether a foreign object within the magnetic field ( see [0116]The power transmitter 101 further comprises a foreign object detector 207 which is arranged to perform foreign object detection tests, i.e. to specifically detect whether any undesired conductive elements are likely to be present within the generated electromagnetic field) and Applicant does not provide any specific reason that Ettes does not teach the recited limitation.
Since the Applicant's argument with respect to claims 1, 11, 18 are not
persuasive, the rejection of claims depending from claims 1, 11, 18 are therefore
maintained.
Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pahl (US20160061430A1) teaches to transmit power to a light fixture.
	You (US20170054330A1) teaches directed to providing a wireless power relay device and a wireless power transmission system, which are capable of reinforcing a relay coil in which a high voltage is induced among a plurality of relay coils, thereby preventing the relay coil from being damaged due to the induction of the high voltage.
Barth (WO-2015067757-A1) teaches that An LED module (1) comprises at least one LED (21) and a wireless interface (27) for wireless energy transmission to supply the at least one LED (21) with energy.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836